 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe so timed as to afford an employer the opportunity to reply.More-over,on its face,the exception to the rule of theMerckcase quotedabove refers to "campaign trickery"that renders theemployeesin-capable of evaluating the utterances in question;it does not refer toconduct which may place an employer at a disadvantage insofar asreplying is concerned.Here the alleged false statements involvedonly the Petitioner's characterization of certain actions of the Em-ployer affecting the terms and conditions of employment,of the veryemployees to whom the campaign propaganda was directed and who,therefore,were in a position to evaluate itsThus, we find that thePetitioner did not engage in "campaign trickery"within the meaningof the above exception and accordingly adopt the Regional Director'srecommendation and overrule the objections.As we have overruled the objections to the election,and as the tallyof ballots shows that the Petitioner received a majority of the validballots cast,we shall certify the Petitioner as the collective-bargainingrepresentative of the employees in the appropriate unit.[The Board certified the International Association of Machinists,AFL, as the designated collective-bargaining representative of the em-ployees of the Employer in the appropriate unit described in para-graph numbered 4, above.]® The Employer in support of its position relies onGummed Products Company,112NLRB 1092, in which the Board set aside an election on the basis of certainunion mis-representations.That case involved a petitioner's misstating to employees of the employerthe wages it had secured through negotiations with another company.The petitionerreiterated its misinformation in the face of the employer's denial of its accuracy.How-ever, that case is clearly not applicable here for as pointed out in the decision therein thepetitionerwas dealing with information peculiarly within its own knowledge. In theinstant proceeding, as noted above, the alleged false statements dealt with matters ofwhich the employees had personal knowledge. In this respect the case at bar is distinguish-able fromN. L. R. B. v. Trinity SteelCo., 214 F. 2d 120 (C. A. 5), cited by the Employer.Robberson Steel CompanyandShopman's Local Union 546 ofthe International Association of Bridge,Structural and Orna-mental Iron Workers,AFL, Petitioner.Case No. 16-RC-1689.October 11) 1955DECISION AND CERTIFICATION OF RESULTS OFELECTIONPursuant to a stipulation for certification upon consent election en-tered into between the parties and the Regional Director for the Six-teenth Region on June 1, 1955, an election by secret ballot was con-ducted on June 6, 1955, under the supervision of the Regional Direc-tor among the employees in the appropriate unit at the Employer'sOklahoma City, Oklahoma, plant.Upon completion of the election,114 NLRB No. 65. ROBBERSON STEEL COMPANY345the' parties were furnished with a tally of ballots which showed thatof approximately 394 eligible voters, 145 cast valid ballots for thePetitioner, 213 against, and 11 were challenged.On June 10, 1955, the Petitioner filed timely objections to conductaffecting the results of the election.The objections contained 4 speci-fications of alleged improper conduct in substance as follows : (1) Ap-proximately 14 of 28 "Notices of Election" posted in the Employer'splant had been defaced by having an X placed in the NO voting boxof the sample ballot contained in such notices; the Board agent didnot, as requested by Petitioner, remove all such notices, and the Em-ployer had not replaced the notices with other unmarked copies it hadin its possession; (2) no "Notice of Election" had been posted in thefoundry department; (3) the Employer distributed a bulletin andletter to employees shortly before the election implying that em-ployees could expect a wage adjustment on or about July 1, 1955; 'and(4) the distribution of the above bulletin on June 6, 1955 (the day ofthe election), was in violation of the Board's rule set forth inPeerlessPlywood Company.'In accordance with the Board's Rules and Regulations, the Re-gional Director conducted an investigation and, on June 29, 1955, heissued and duly served upon the parties his report on objections to theelection in which he recommended that the Board overrule the object-tions.Thereafter, on July 18, 1955, the Petitioner filed its exceptionsto report on objections.On July 20 the Employer filed a brief in sup-port of the Regional Director's report.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.As stipulated by the parties, the following employees of the Em-ployer constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the-Act: All produc-tion and maintenance employees and truckdrivers at its plant locatedat 1401 N. W. Third Street, Oklahoma City, Oklahoma, excluding alloffice clericals, guards, professional employees, and supervisors as de-fined in the Act.In conformity with the Regional Director's recommendation, wefind no merit in any of Petitioner's objections.(a)With respect'to objection No. 1, the investigation disclosed that2 hours before the election began all official "Notices of Election"1107 NLRB 427. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDposted in the plant were, on the Petitioner's insistence, inspected byrepresentatives of the Petitioner, the Employer, and the Board, thatat this time it was discovered that 14 of the notices were defaced byhaving an "X" placed in the "No" box and 1 by having an "X" placedin the "Yes" box. It further disclosed that the Board agent erasedall "X" marks written in pencil and marked out those in ink and thatthe Employer, upon the request of the Board agent, replaced all suchdefaced ballots to the extent that it had extra copies available.The Petitioner in its exceptions argues that the Employer permittedthe notices to remain posted after they had been defaced, failed to re-place them with other notices available for that purpose, and hencethe election should be set aside on the basis of the Board's ruling inAllied Electric Products Inc.2In that case, the Board held thatreproduction and distribution by an Employer of the Board's officialballot defaced with an X in the vote "No" box was grounds, upon objec-tion by a petitioner, for setting aside an election.The ruling there isclearly not applicable here for the Petitioner nowhere contends, andno evidence was adduced, that the Employer was responsible for, thedefacement of the ballots.Further, the Petitioner submitted no evi-dence that the Employer had knowledge of the defacement prior tothe inspection tour on the day of the election or that it failed to re-place, insofar as possible, the defaced notices as requested by theBoard agent.Under these circumstances we agree with the Regional Director thatthere is no merit in Petitioner's objection No. 1.3Accordingly weoverrule this objection.(b) As the Petitioner did not except to the Regional Director's find-ing that there was no merit in objection No. 2, we adopt the RegionalDirector's fording and overrule that objection.(c) In its objection No. 3, the Petitioner objects to certain state-ments contained in a bulletin and letter, dated respectively June 6,1955, and June 2, 1955, which were distributed to the employees. Inthe bulletin, the Petitioner finds objectionable the statement that "theUnions' Organizers and Robberson Steel employees know that since1946 we have made our annual wage adjustments effective about July1st."With regard to the letter it claims as improper the statementsthat "each year your Company has voluntarily increased wages beforethis time of year" and that "the Union knows that by filing a requestfor election, your Company is stopped from making any wage adjust-ments until the Union question has been settled."The Regional Director's investigation disclosed that the Employerhad given annual wage increases since 1946 with the exception of the2109 NLRB 12703 SeeLloyd A. Fry Roofing Coinpany,108 NLRB 1297. ROBBERSONSTEEL COMPANY347years 1949 and 1951 on the following dates : July 19, 1954; June 15,1953; Octobero27,1952; December 11 and July 24, 1950; April 5, 1948;April 21, 1947; and February 25, 1946.While there is some dis-crepancy between the Employer's statements in the letter and bulletinon the one hand and its past practices concerning annual wage ad-justments, we do not believe that these discrepancies are of sufficientimport to --arrant setting aside the election.The statements re-ferred to a practice of granting wage increases to employees which hadwith 2 exceptions in 9 years been customarily accorded them.As suchwe find, in accord with the Regional Director, that these statements asto wage adjustments contained no promise of benefit within the mean-ing of Section 8 (c) and did not interfere with the election 4We likewise find unobjectionable the Employer's statement that nowage adjustments could be made "until the Union question has beensettled."This statement contained no threat or promise of benefit.It did not condition wage adjustments upon a particular election re-sult.It merely stated what the Employer conceived to be its duty,namely noninterference during the period in which the question con-cerning the representation of its employees was being resolved. Sucha statement clearly falls within the protection of Section 8 (c) of theAct.5Furthermore, all the above statements were made in reply tounion campaign propaganda contrasting unfavorably the wages paidby the Employer with those paid by a local unionized plant. Thusthe Employer did no more than answer such propaganda made bythe Petitioner by stating its own views on the matter, without im-pinging upon the employees' right to vote as they pleased without fearof retaliation or expectations of G special benefit.In view of the foregoing, we adopt the Regional Director's recom-mendation and overrule Petitioner's objection No. 3.(d) In its objection No. 4, the Petitioner contends that the Em-ployer violated the Board's ruling inPeerless Plywood Companythrough its distribution of a bulletin to all employees on June 6 within24 hours of the election.The Regional Director found this objectionwithout merit.We agree on the ground that the rule in that case doesnot apply to election campaignliterature.8Accordingly, we overrulePetitioner's objection No. 4.As we have overruled the objections to the election, and as the tallyof ballots shows that the Petitioner failed to receive a majority of theballots cast in the election, we shall issue a certification of results tothat effect.4 SeeElsnerCt ocery Company,93 NLRB 1614c The LuxClock Hanufacturtng Company, Inc,113 NLRB 1194.8Hudson HosieryCompany,98 NLRB 7.Supra.8 PeerlessPlywood Co , supra,at 430,Crown Drug Company,110 NLRB 345 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDe[The Board certified that a majority of the validballots was notcast for Shopmen's Local Union 546 of the International Associationof Bridge, Structural and Ornamental Iron Workers, AFL, and thatthis union is not the exclusive representative of the production andmaintenance employees at the Employer's Oklahoma City, Oklahoma,plant.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Certification of Results of Election.John Deere Harvester Works of Deere & CompanyandInterna-tional Die Sinkers Conference on behalf of its East MolineDie Sinkers Lodge No.470, Independent,Petitioner.Case No.13-RC-4446. October 11, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Julius N. Draznin,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The Petitioner seeks to sever a craft unit of diesinkers, trim-mer diemakers, Keller machine operators, `die polishers, and planermachine operators 2 employed in the Employer's toolroom departmentat its East Moline, Illinois, operations.These employees comprise34 out of approximately 100 employees in that department, all of whomhave been represented since 1942, as part of a productionand main-tenance unit by the Intervenor (International Union, United Auto-mobile, Aircraft, and Agricultural Implement Workers of Americaand its Local 856, UAW-CIO).,The Petitionerhas made an adequate showing of interest in the unit hereinafterfound appropriate.2 The composition of the unit requested by the Petitioner was variously expressed. Inits petition,the unit requested is "all employeesworking ondies or parts of dies used inthe manufacture of and completion of forgings"At the hearing,the Petitioner explainedthat it wasseeking torepresentthe above employees as a highlyskilled group of employeeswho "are a separate and distinct craft of their own..We are not seeking a depart-ment ; we are seeking a craft unit."114 NLRB No. 67.